Case 16-18482 Doc 101
B104 (FORM 104) (08/07)

ADVERSARY PROCEEDING COVER SHEET

(Instructions on Reverse)

Filed 01/24/19 Page 1 of 2

 

 

ADVERSARY PROCE 9. NUMBER

 

  

 

PLAINTIFFS DEFENDANTS
Andrew Binks Karen Btekes

ayn

i 77 IN
ATTORNEYS (Firm Name, Address, and Telephone No.) | ATTORNEYS (If Known)

Pro-se

Law Offices of Morgan Fisher, LLC
410-626-6111

 

PARTY (Check One Box Only)

Debtor OU:S. Trustee/Bankruptcy Admin
0 Creditor oO Other
G Trustee

 

PARTY (Check One Box Only)

O Debtor O USS. Trustee/Bankruptcy Admin
Creditor Other
0 Trustee

 

CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)

Dischargeanaility under Rule 4007

Creditor has obtained judgements in another court which should be discharged by equitable

estoppel and res judicata

 

NATURE OF SUIT

(Number up to:five (5) boxes starting-with lead cause of action as 1, first alternative calise as 2, second alternative cause as 3, ete.)

 

FRBP 7001(1) — Recovery of Money/Property
O 11-Recovery of moncy/property - §542 turnover of property
§547 preference

§548 fraudulent transfer

O 12-Recovery of moncy/property -
13-Recovery of moncy/property -

14-Recovery of money/property - other

FRBP 7001(2) ~ Validity, Priority or Extent of Lien
CO 21-Validity, priority or extent of lien or other interest in property

FRBP 7001(3) - Approval of Sale of Property

31-Approval of sale of property of estate and of a co-owner - §363(h)

FRBP 7001(4) —- Objection/Revocation of Discharge
41-Objection / revocation of discharge - §727(c),(d),(c)

FRBP 7001(5) — Revocation of Confirmation
$1-Revocation of confirmation

FRBP 7001(6) — Dischargeability
Oo 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
62-Dischargeability - §523(a)(2), false pretenses, false representation,
actual fraud
0 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny

(continued next column)

FRBP 7001(6) — Dischargeability (continued)

Oo 61-Dischargeability - §523(a)(5), domestic support

CO 68-Dischargeability - §523(a)(6), willful and malicious injury

O 63-Dischargeability - §523(a)(8), student loan

M 64-Dischargcability - §523(a)(15), divorce or- separation jon obligation
(other than domestic support) 3

ra iv] 65- Dischargeability - other

    
  

FRBP 7001(7) — Injunctive Relief
oO 7\-Injunctive relief — imposition of stag
O 7. -Injunctive relief— other &

 

FRBP 7001(8) Subordination of Claim or Inte
81-Subordination of claim or interest

FRBP 7001(9) Declaratory Judgment
91-Declaratory judgment

FRBP 7001(10) Determination of Removed Action
01-Determination of removed claim or cause

Other
(1 ss-sIPA Case ~ 15 U.S.C. §§78aaa et.seq.
02-Other (e.g. other actions that would have been brought in state court

if unrelated to bankruptcy case)

 

O Check if this case involves a substantive issue of state law

O Check if this is asserted to be a class action under FRCP 23

 

D Check if a jury trial is demanded in complaint

 

Demand $

 

 

Other Relief Sought
Discharge of judgement in Ohio divorce court

 

 

 

 
Case 16-18482 Doc101 Filed 01/24/19 Page 2 of 2
B104 (FORM 104) (08/07), Page 2

 

 

 

 

 

 

 

 

 

 

BANKRUPTCY CASE IN WHICH THIS ADVERSARY. PROCEEDING.ARISES |

NAME OF DEBTOR BANKRUPTCY CASE NO.

Andrew Binks 16-18482

DISTRICT IN WHICH CASE IS PENDING DIVISION OFFICE NAME OF JUDGE

Baltimore Baltimore Rice

RELATED ADVERSARY PROCEEDING (IF ANY)

PLAINTIFF DEFENDANT ADVERSARY
PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING DIVISION OFFICE NAME OF JUDGE

 

 

 

SIGNATURE OF ATTORNEY (OR PHAINTIFF)

 

 

 

DATE PRINT NAME OF ATTORNEY (OR PLAINTIFF)

/ Zl ru Andrew Binks

 

 

 

 

INSTRUCTIONS

The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of
all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
Jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
proceeding.

A party filing an adversary proceeding must also must complete and file Form 104, the Adversary Proceeding Cover
Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic Case
Filing system (CM/ECF). (CM/ECF captures the information on Form 104 as part of the filing process.) When completed,
the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the information to
process the adversary proceeding and prepare required statistical reports on court activity.

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
explanatory, must be completed by the plaintiffs attorney (or by the plaintiff if the plaintiff is not represented by an
attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.
Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.
Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the

plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
attorney, the plaintiff must sign.
